            Case 2:19-cv-01577-JCM-DJA Document 28 Filed 11/27/19 Page 1 of 2



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                      DISTRICT OF NEVADA

19   DONNA M. GIVENS,                                  Case No.: 2:19-cv-01577-JCM-DJA
20                  Plaintiff,
21
     vs.                                STIPULATION OF DISMISSAL OF
                                        EQUIFAX INFORMATION SERVICES
22
     SETERUS, INC.; EQUIFAX INFORMATION LLC, WITH PREJUDICE
23   SERVICES LLC; and TRANS UNION LLC,
24               Defendants.
25
            PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

26   the parties have stipulated to the dismissal of Defendant Equifax Information Services LLC, from

27   the above captioned action, with prejudice. Each party will bear its own fees and costs.
28
     STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES LLC, WITH PREJUDICE - 1
           Case 2:19-cv-01577-JCM-DJA Document 28 Filed 11/27/19 Page 2 of 2



1           IT IS SO STIPULATED.
            Dated November 27, 2019.
2
      KNEPPER & CLARK LLC                         QUILLING SELANDER LOWNDS WINSLETT &
3
                                                  MOSER, P.C.
4
      /s/ Shaina R. Plaksin                       /s/ Jennifer R. Bergh
5     Matthew I. Knepper, Esq., NBN 12796         Jennifer R. Bergh, Esq., NBN 14480
      Miles N. Clark, Esq., NBN 13848             6900 N. Dallas Parkway, Suite 800
6
      Shaina R. Plaksin, Esq., NBN 13935          Plano, Texas 75024
7
      5510 So. Fort Apache Rd, Suite 30           Email: jbergh@qslwm.com
      Las Vegas, NV 89148
8     Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com         ALVERSON TAYLOR & SANDERS
9     Email: shaina.plaksin@knepperclark.com      Trevor Waite, Esq., NBN 13779
                                                  6605 Grand Montecito Parkway, Suite 200
10    HAINES & KRIEGER LLC                        Las Vegas, NV 89149
      David H. Krieger, Esq., NBN 9086            Email: twaite@alversontaylor.com
11
      8985 S. Eastern Avenue, Suite 350
12    Las Vegas, NV 89123                         Counsel for Defendant
      Email: dkrieger@hainesandkrieger.com        Trans Union LLC
13
      Counsel for Plaintiff
14

15    CLARK HILL PLLC                             WRIGHT FINLAY & ZAK, LLP

16    /s/ Jeremy J. Thompson                      /s/ Ramir M. Hernandez
      Jeremy J. Thompson, Esq., NBN 12503         R. Samuel Ehlers, Esq., NBN 9313
17
      3800 Howard Hughes Parkway, Suite 500       7785 W. Sahara Ave., Suite 200
18    Las Vegas, NV 89169                         Las Vegas, NV 89117
      Email: jthompson@clarkhill.com              Email: sehlers@wrightlegal.net
19                                                Email: rhernandez@wrightlegal.net
      Counsel for Defendant
20
      Equifax Information Services LLC            Counsel for Defendant
21                                                Seterus, Inc.

22                  ORDER GRANTING STIPULATION OF DISMISSAL OF
                 EQUIFAX INFORMATION SERVICES LLC, WITH PREJUDICE
23

24
            IT IS SO ORDERED.
25

26          _________________________________________
            UNITED STATES DISTRICT COURT JUDGE
27

28          DATED this ____ day2,of2019.
                  December          _________ 2019.
     STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES LLC, WITH PREJUDICE - 2
